Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,026,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the “first connector”, “second connector”, elastomeric member”, “first strap”, “second strap” and are set forth in limitations 1-2 of U.S. Patent 11,026,483.  Furthermore, the claimed arrangements of these structures appear to be nearly identical between the issues patent and the pending application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, U.S. Patent 9,848,688.
Regarding Claim 1, Davis teaches:
a first connector (see 14) having a first end and a second end; 
a second connector (see 16) having a first end and a second end; 
wherein the first end of the first connector is configured to engage and disengage with 
the first end of the second connector (see figs. 4-5); 
an elastomeric member (see 13) coupled with the first connector and the second
connector and extending between the first end of the first connector and first end of the second connector when disengaged (see figs. 3-5); and 
wherein the elastomeric member provides a force that limits a separation distance
between the first end of the first connector and the first end of the second connector when disengaged (see Col 3, Ln 53 – Col 4, Ln 3)”
Davis does not explicitly and unequivocally teach:
“wherein the elastomeric member provides a force that limits a separation distance
between the first end of the first connector and the first end of the second connector when disengaged”
However, Davis is interpreted to teach the above limitations because the engagement described in Col 3, Ln 53 – Col 4, Ln 3 would necessarily provide a force that would limit the separation distance at least a moderate extend and this is interpreted to meet the limitations of the claim as set forth.
**Examiner’s Note: Examiner notes that the definition of “limits” can be “to restrict” (see wwwodictionary.com). 
Regarding Claim 2, Davis teaches:
“a first strap (see 20) attached to the second end of the first connector and a second strap (see 20) attached to the second end of the second connector”
Examiner is interpreting the “first strap” as one end of a belt and the “second strap” is the second end of a belt.  Examiner notes that the Applicant’s disclosure shows purportedly separate “straps” which are attached together through a shoe.  Examiner further notes that the tool belt of Davis could be made of two separate straps because it has been held that making components separable is obvious is desirable for any reason, In re Dulberg.
Regarding Claim 3, Davis teaches:
“the elasticity of the elastomeric member is adjustable” because elastic fibers have a stretch response which results in different levels of elasticity at different stretch lengths generally conforming to the form, F=kX, where F is the force or elasticity, k is an elastic or spring constant and x is the degree of stretch.
Regarding Claim 4, Davis teaches:
“wherein the elastomeric member comprises a sleeve (see element 13)”
Regarding Claim 5, Davis teaches:
“the elastomeric member comprises an elastic band (see element 21, see Col 3, Ln 53 – Col 4, Ln 3)”
Regarding Claim 6, Davis does not explicitly and unequivocally teach:
“the elastomeric member has sufficient elasticity such that the first strap end and the second strap end can be separated by a distance of at least 1 inch with no more than 10 pounds of force”
However, Davis is interpreted as capable of meeting these claim limitations because the sleeve of Davis can be removed from the buckles by a user and this would likely require less than 10 pounds of force.  Furthermore, it would appear that a user could separate the buckles by at least an inch while the elastomeric member still provides less than 10 pounds of force.
Regarding Claim 7, Davis does not explicitly and unequivocally teach:
“the elastomeric member limits the separation distance to twelve inches or less”
However, Davis is interpreted to meet this limitation in light of the definition of “limit” set forth in the rejection of Claim 1 and in light of the fact that the conventional buckles described in the Davis disclosure are notoriously less than 12 inches which would mean the extent to which Davis limits the buckles separating would be less than 12 inches (see figs. 3-5).
Regarding Claim 9, Davis teaches:
“the first connector and second connector latch together (see figs. 4-5)”
Regarding Claim 10, Davis teaches:
“the fastener is incorporated into a shoe, belt or backpack (see fig. 2, element 10)”
Regarding Claim 11, see rejection of Claim 1 above.
Regarding Claim 12, see rejection of Claim 4 above.
Regarding Claim 13, Davis teaches:
“the first connector and second connector slide within an interior space of the sleeve (see figs. 3-5)”
Regarding Claim 14, Davis teaches:
“the first connector slidably engages with the second connector (see figs. 3-5)”
Regarding Claim 15, Davis teaches:
“the first connector has an alignment post that slides within a channel of the second connector (see below)”

    PNG
    media_image1.png
    300
    403
    media_image1.png
    Greyscale

Regarding Claim 17, see rejection of Claim 9 above.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis ‘688 as applied to claim 1 above, and further in view of Metsker, U.S. Design Patent D671,862.
Regarding Claim 8, Davis does not teach:
“the first connector and second connector magnetically couple together”
Metsker clearly teaches:
““the first connector and second connector magnetically couple together (see title, see claims, see figs 1-8)”
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to provide the buckles of Davis with magnets because that would permit easier engagement and disengagement than the side release structure.

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677